El Juez Asociado Señob Cókdova Dávtla,
emitió la opinión del tribunal.
El demandante en este caso, utilizando el procedimiento sumario de la acción de desahucio, alega que es dueño en pleno dominio de los terrenos denominados Gaño o Laguna de los Tiburones; que la demandada, Giorgetti & Co., Ltd., ocupa materialmente, desde hace algún tiempo, una porción de los referidos terrenos que se describe en la demanda; y que la parte demandada detenta, sin título alguno y sin pa-gar canon o merced al demandante, y contra la voluntad del mismo, la ocupación o posesión material de la parcela refe-rida. La totalidad de la finca denominada Caño de los Tibu-rones se describe en el hecho tercero de la demanda con una cabida de 4,206.18 cuerdas. La parcela ocupada por la de-mandada se describe en el hecho cuarto con una cabida de 3,313.18 cuerdas. Solicita la parte demandante que se dicte sentencia declarando con lugar la demanda y ordenando que la demandada desaloje la parcela descrita, y que si no lo hi-ciere dentro del plazo que le concede la ley, se proceda a lan-zar a la demandada de dicha finca por el marshal de la corte.
La demandada excepcionó la demanda sobre la base de que la misma no aduce hechos suficientes para determinar una causa de acción de desahucio a favor del Pueblo de Puerto Rico, y formuló su contestación aceptando el título del Pueblo de Puerto Rico a los terrenos de referencia, admitiendo que la demandada, en la fecha de dicha contestación y desde hacía algún tiempo, está en posesión de la parcela de menor cabida que se describe en dicha demanda, pero alegando que esta posesión data desde octubre 16 de 1925, en virtud de sub-arrendamiento que le hiciera Manuel Hendía Morales, como administrador judicial de los bienes relictos al fallecimiento de Wenceslao Borda, según escritura de dicha fecha, otor-gada ante el notario Clemente Ruiz Nazario, cuyo contrato *63fué debidamente autorizado por resolución que dictara la 'Corte de Distrito de San Juan en 8 de septiembre de 1925. Negó la demandada que la ocupación y posesión material de la parcela referida fuera por ella detentada sin título alguno y sin pagar canon o merced al demandante, o contra la vo-luntad del mismo, y por el contrario alegó que dicba deman-dada estaba entonces en la posesión material de dicba parcela y tenía derecho a tal posesión basta el día 15 de octubre de 1935, a título de subarrendamiento que le hiciera Manuel Mendía Morales como administrador judicial de los bienes relictos al fallecimiento de Wenceslao Borda, según la escri-tura antes mencionada, y que Wenceslao Borda antes, y su sucesión boy, tuvieron y tienen derecho a la posesión y ocu-pación material de la finca de 4,206.18 cuerdas, propiedad de la parte demandante, dentro de cuya cabida figura la parcela de 3,313.18 cuerdas, a título de arrendatarios del Pueblo ele Puerto Rico, en virtud del contrato de. arrendamiento cele-brado en 35 de septiembre de 1907, entre el Comisionado dol Interior de Puerto Rico y Wenceslao Borda, el cual fué pro-rrogado en 7 de agosto de 1924 por dicho Comisionado del Interior, en cumplimiento de las disposiciones de la Resolu-lución Conjunta aprobada por la Asamblea Legislativa de Puerto Rico en 11 de febrero de 1908, cuyo contrato de arren-damiento se encontraba en la fecha de la demanda en toda su fuerza y eficacia, y su término no había expirado ni expiraría hasta el 34 de septiembre de 1947. También alegó la deman-dada que ella ha venido pagando a la parte demandante, por .conducto del Tesorero de Puerto Rico y a nombre de Wen-ceslao Borda y de su sucesión, todas las contribuciones que, como cánones de arrendamiento por la finca descrita en el hecho cuarto de la demanda, han venido fijándose por- anua-lidades vencidas por el Auditor de Puerto Rico, desde julio 1, 1923, hasta la fecha, de acuerdo con las disposiciones de la sección 3 de la referida Resolución Conjunta de febrero 11, 1908.
*64Alega especialmente la demandada que El Pueblo do Puerto Pico, con fecha 30 de julio de 1930, promovió una ac-ción ante la Corte de Distrito de San Juan, contra Wenceslao Borda Jr., Joseph W. Borda, Emilia Borda, Sucesión de Wen-ceslao Borda y Griorgetti & Co., Ltd., admitiendo en la de-manda radicada en dicha fecha que Wenceslao Borda, su su-cesión, y Griorgetti & Co., Ltd., estuvieron y estaban entonces en posesión de la misma finca que se describe en el hecho tercero de esta demanda de desahucio, y que tal posesión tuvo su origen en un derecho de arrendamiento conferídole por El Pueblo de Puerto Pico a dicho Wenceslao Borda en 15 de septiembre de 1907.
Basándose en las anteriores alegaciones, la demandada sostiene (a) que la acción posesoria está prescrita de acuerdo con el inciso Io. del artículo 1869 del Código Civil de Puerto Pico; (5) que la acción de desahucio no procede, ya que la demandada ocupa materialmente y posee la finca mediante título, pagando el correspondiente canon o merced; (c) que la corte no puede, en esta acción sumaria de desahucio, anu-lar el título de la demandada, y mucho menos anular el título de la Sucesión de Wenceslao Borda a la posesión de la par-cela en controversia, lo cual sólo podría hacerse en la corres-pondiente acción plenaria dirigida contra todas las partes cu-yos derechos habrían de ser perjudicados mediante la anula-ción de tal título o títulos; y (el) que para dictarse sentencia a favor del demandante en este caso sería imprescindible anu-lar los derechos de la Sucn. de Wenceslao Borda, que no es parte en este pleito, emanados dichos derechos del contrato de arrendamiento de septiembre 15 de 1907, y prorrogado en agosto 7 de 1924, de acuerdo con Resolución Conjunta de fe-brero 11 de 1908, y que cualquier sentencia así dictada a favor del Pueblo de Puerto Rico, privaría a los herederos de Wen-ceslao Borda de su propiedad sin el debido procedimiento de-ley.
En apoyo de sus alegaciones la demandada ofreció como prueba un contrato celebrado por el Comisionado del Interior *65Mr. L. H. Grábame y el Sr. Wenceslao Borda. En este con-trato el Comisionado del Interior hace constar que en virtud de la autoridad que le confiere la ley, especialmente la sección 24 del Acta Orgánica de Puerto Rico, aprobada en abril 12, 1900, y él artículo 135 del Código Político de Puerto Rico, arrienda a Wenceslao Borda todos los terrenos pantanosos y no cultivados comprendidos en una parcela de su propiedad, de 6,000 cuerdas más o menos, situada en los distritos de Are-cibo y Manatí, conocida con el nombre general de Caño o La-guna de los Tiburones, parte de la cual está cubierta por las aguas. El arrendamiento comprende un período de quince años, contados desde el 15 de septiembre de 1907, hasta el 15 de septiembre de 1922. Pué condición y consideración de dicho contrato que los terrenos o parte de ellos, en lo que fuere" practicable, serían desecados, reclamados y puestos en bue-nas condiciones de cultivo agrícola por parte del Sr. Borda. Eué convenido también entre las partes que se hiciera una mensura completa de todo el territorio denominado Caño o Laguna de los Tiburones, cuyo costo sería sufragado por el Sr. Borda, quien se comprometió a tal efecto a depositar la suma de $1,000 en el Tesoro Insular para cubrir los gastos de la mensura, autorizando al Comisionado del Interior para girar contra ese fondo o contra la parte del mismo necesaria para hacer una mensura completa y levantar los planos de los terrenos. También se convino que el Comisionado del Interior permitiría al Sr. Borda el uso de dicho terreno durante un período de ties años desde la fecha del contrato para ha-cer experimentos y para construir las obras de drenaje o de-secación que el Sr. Borda estimase convenientes con el fin de averiguar si era o no posible reclamar y poner en buen es-tado de desecación y cultivo los referidos terrenos. Pué tam-bién convenido que en el caso de que el Sr. Borda, al termi-nar los tres años, no consiguiese desecar o reclamar una parte razonable de los terrenos y que no se demostrase la viabili -. dad de tal proyecto de drenaje, en tal caso el contrato sería cancelado o invalidado por el Comisionado del Interior, con-*66la aprobación del Consejo Ejecutivo de Puerto Rico. Tam-bién se convino en el mismo acto que el Sr. Borda comenzaría la labor de investigación y experimentación sobre los terrenos dentro de un plazo de seis meses contados desde la fecha del documento, y que si en el término de doce meses no se hu-biese adelantado suficientemente en la investigación y expe-rimentos sobre estos terrenos para determinar si eran o no Susceptibles de saneamiento y desecación, que en tal caso el Comisionado del Interior, con la aprobación del Consejo Eje-cutivo, cancelaría e invalidaría el convenio. Por último fué convenido por ambas partes que el convenio se presentaría al Consejo Ejecutivo de Puerto Rico para qué lo aprobase y que inmediatamente fuese aprobado se consideraría en la ple-nitud de su vigor.
í En TI de febrero de 1908 se aprobó por la Asamblea Le-gislativa de Puerto Rico una resolución conjunta autorizando al Comisionado del Interior de Puerto Rico para prorrogar por un término de veinticinco años el contrato de arrenda-miento original, con la condición de que dicha prórroga no sería válida a menos que el arrendatario, antes de terminarse los primeros quince años del -arrendamiento, hubiera desecado y puesto en condiciones de ser cultivada, no menos de la mi-tad del área de los terrenos objeto del arrendamiento, con arreglo a mensura oficial de los mismos. Dicha prórroga sólo se entendería aplicable al número de cuerdas que, al finalizar los quince años del arrendamiento primitivo, estuvieran dese-cadas y en condiciones de cultivo. También se dispuso que al finalizar los quince años primeros de dicho arrendamiento, el terreno cultivado y aquéllos que estuviesen en condiciones de cultivar serían tasados, y sobre el importe de la tasación el arrendatario pagaría la contribución que se determine en la ley.
' Se ofreció en evidencia por la.demandada y fué admitida por la corte, una comunicación dirigida por el Comisionado del Interior G-uillermo Esteves, con fecha 7 de agosto de 1924, al Sr. Wenceslao Borda que dice así:
*67“Por la presente le notifico que, habiendo resultado de mensura e inspección practicadas por este Departamento en los terrenos perte-necientes a El Pueblo de Puerto Rico, denominados ‘Caño o Laguna de los. Tiburones’, radicados en los términos municipales de Arecibo y Barceloneta, compuestos de 4,206.18 cuerdas, los que fueron cedidos en arrendamiento a usted por el Comisionado del Interior, según contrato de 1’5 de septiembre de 1907, que 351.15 cuerdas de esos terrenos se encuentran plantadas de caña de azúcar, y las 3,855.03 cuerdas restantes se encuentran saneadas y en condiciones de poderse cultivar, he creído procedente prorrogar, y por la presente prorrogo, el refe-rido contrato de arrendamiento, por un término de veinticinco años, o sea hasta el día catorce de septiembre de mil novecientos cuarenta y siete.”
La demandada presentó además como prueba una escri-tura de 16 de octubre de 1925, otorgada ante el Notario Cle-mente Ruiz Nazario, en virtud de la cual Manuel Mendía Morales, como administrador judicial de los bienes relictos al fallecimiento de Wenceslao Borda, previa autorización de la Corte de Distrito de San Juan, dió en arrendamiento a la. demandada Giorgetti & Co., Ltd., siete parcelas de terreno comprendidas dentro de la finca arrendada a dicbo Wenceslao Borda por El Pueblo de Puerto Rico, por un término de diez años y por un canon de $10,000 anuales, pagadero por se-mestres vencidos, obligándose el arrendatario a pagar todas las contribuciones impuestas sobre los terrenos arrendados. La parcela objeto de este litigio, descrita en la demanda, formaba parte del terreno arrendado a la demandada por el administrador judicial de los bienes del Sr. Borda.
También se ofreció prueba para demostrar que la compa-ñía demandada pagó al Pueblo de Puerto Rico la contribución fijada por el Auditor de Puerto Rico de acuerdo con la sec-ción 3 de la Resolución Conjunta de febrero 11 de 1908.
Por último, la demandada ofreció como prueba el pleito radicado en 30 de julio de 1930 ante la Corte de Distrito del Distrito Judicial de San Juan, por El Pueblo de Puerto Rico contra la Sucesión Borda y otros, y la demanda en la pre-sente acción.
*68Hemos sido algo extensos en la exposición de los hechos alegados y la prueba presentada y admitida en la corte inferior con el fin de poner de relieve las diversas cuestiones que surgen para su resolución en este procedimiento de de-sahucio. Varios son los errores atribuidos por la parte de-mandada y apelante a la corte inferior y en todos ellos se plantean cuestiones dignas de ser estudiadas con detenimiento y atención. Comenzaremos por el quinto señalamiento de error, porque si se llega a la conclusión de que no procede la acción de desahucio en este caso, es innecesario resolver cual-quier otra cuestión.
Alega la demandada que la sentencia dictada por la corte inferior es errónea y contraria a derecho en cuanto la misma decreta y concede el remedio de desahucio solicitado por el demandante en la presente acción sumaria, a pesar de haberse planteado por la demandada y sustanciado por su prueba una cuestión de títulos que sólo puede ser ventilada y resuelta me-diante una acción plenaria en el curso ordinario de sus pro-cedimientos.
No se discuten en este caso los derechos dominicales del Pueblo de Puerto Rico sobre la parcela poseída por G-iorgetti & Co., Ltd. No niega la demandada el título de propiedad de la parte demandante; pero sostiene que posee a título de subarrendataria de la Sucesión Borda, que no es parte en esta acción, y que no procede el procedimiento de desahucio. La parte demandante alega en su demanda que la demandada detenta la ocupación o posesión material de la finca sin título alguno para ello y sin pagar canon o merced al demandante y contra la voluntad del mismo. De acuerdo con la ley, procederá el desahucio contra los inquilinos, colonos y demás arrendatarios, los administradores, encargados, porteros y guardas puestos por el propietario en su finca, y además contra cualquier otra persona que detente la posesión material o disfrute precariamente sin pagar canon o merced alguna. Nótese que se concede el desahucio contra las personas que poseen a nombre del dueño en virtud de un contrato. *69y que además la ley ofrece dos modalidades que pueden ser-vir de base a dicha acción: la detentación de la posesión material de la finca sin antecedente contractual, y el disfrute de la misma en precario.
La posesión precaria, según se ba dicho en Cerra v. Gon-zález, 29 D.P.R. 289, se origina generalmente por actos de li-beralidad, o de mera tolerancia, o por abandono o desconoci-miento del propietario. En este último caso manifiéstase ya la' detentación.,
Es evidente que la demandada no está poseyendo en este caso por, actos de liberalidad o de mera tolerancia del Pueblo de Puerto Rico.. Su alegado derecho a la posesión surge de un contrato que se dice ha sido celebrado entre la parte demandante y el señor Wenceslao Borda, quien a su vez deriva sus derechos de la propia parte demandante. Esta corte, en el caso de Roger v. López Acosta, 28 D.P.R. 563, se expresó así:
“La duda que sustentábamos era si este pleito de desahucio era o no de naturaleza precaria. Si lo era, entonces el demandante no tenía derecho a establecer su acción en una corte municipal. De la demanda radicada en la corte municipal, que es lo único que tenemos derecho a considerar, aparece que los demandantes reconocieron y ra-tificaron un contrato de arrendamiento hecho por otra persona a nom-bre de dichos demandantes, por término de seis meses y canon de $38 mensuales, pero se negaron a prestar su consentimiento para que fuera prorrogado. Ahora bien, aunque podría presentarse la cues-tión de si fue concedida o no una prórroga, o si hubo o no hubo tácita reconducción, en la demanda se alega el hecho de que los deman-dantes trataban de dar término a un arrendamiento, notificándose a los demandados que dejaran libre y expedita la finca. El demandado basaba su derecho en su carácter de arrendatario y en el pago de una renta estipulada, y como segunda causa de acción alegaba el de-mandante no haberse pagado la renta. Cuando un arrendatario con-tinúa en la finca arrendada, después de vencido el término-, tal pose-sión-generalmente no es de naturaleza precaria. De otro modo toda tentativa para recobrar la posesión al vencimiento de un arrenda-miento podría, a elección del arrendatario, convertirse en precaria y ■anular así la jurisdicción de la corte municipal.”.
*70De la opinión emitida en el caso de Cerra v. González, supra, copiamos lo qne signe:
"Y no se diga que el demandado detentaba la posesión material de la finca o la disfrutaba precariamente sin pagar canon o merced alguna, en cuyo concepto, y no en el de arrendatario, es que se ba ejercitado la acción de desahucio'. Tal teoría es errónea y no puede sostener la jurisdicción de la Corte de Distrito de San Juan. El demandado lo ba sido como arrendatario y precisamente porque lo era, pagando treinta dólares mensuales, se le dió aviso previo de que el contrato habría de expirar el día último de noviembre de 1920. No quitaba al demandado su carácter de arrendatario el vencimiento del contrato por dicho aviso, como no quita el carácter de arrenda-tario a un demandado el vencimiento del término estipulado en el contrato. Los efectos legales de la extinción del contrato de arren-damiento por vencimiento del término del contrato o por aviso cuando no se fijó plazo son idénticos y en uno y otro caso debe establecérse la demanda de desahucio ante la corte municipal correspondiente cuando el canon de arrendamiento computado por una anualidad no excede de mil dólares como ocurre en el presente caso. Los concep-tos de arrendatario y de poseedor en precario son enteramente dis-tintos y claramente se expresan en la sección 2» de la ley sobre desa- ■ hueio. La posesión del demandado se ha originado de un contrato de arrendamiento, y aunque sea ilegal no puede calificarse de pre-caria. ’ ’
Tampoco surge de la prueba que la demandada esté de-tentando la posesión material de la finca dentro del 'signifi-cado en que el verbo “detentar” aparece usado en la Ley de Desahucio. Con respecto a la acepción jurídica de la pala-bra “detentación”, copiamos a continuación lo que dice sobre este particular la Enciclopedia Jurídica Española en el tomo onceno, página 907:
“En el Diccionario de Escriche se define la detentación como ‘la tenencia o posesión de una cosa en nombre de otro’, y el sustantivo detentador, entendiendo por tal ‘el que tiene o posee una cosa en nombre de otro, como el comodatario, depositario y otros, quienes pueden implorar el oficio del juez contra los perturbadores de su detentación. ’
“No es éste, sin embargo, el concepto exactamente jurídico, ni siquiera el corriente, de la palabra que sirve de epígrafe al presente *71artículo. Detentación significa propiamente la tenencia o posesión de una cosa o derecho en sentido gramatical, que no ba de confundirse con la posesión natural que define el Código Civil en su artículo 4B0; siendo de esta posesión natural, y no de la material tenencia, de la que pueden derivarse y se derivan relaciones jurídicas. Y restringiendo más este concepto, suele entenderse por detentación, en el lenguaje general y en las leyes, la acción y el efecto de retener uno sin derecho aquello que no le pertenece.
“Detentare (como observa con no escasa razón Bekker al quejarse de los defectos de la romana terminología posesoria) y sus derivados detentio, detentatio, detentador, son palabras rarísimas; las pocas veces que las encontramos es incidentalmente y con referencia a otras materias, pero nunca con relación exclusiva a la teoría posesoria; detentator se encuentra sólo dos veces, y aun en el Código, no en el Digesto. Puede quizá Vagamente deducirse que, si bien detentio sig-nifica el acto de tenere y por ello diferente de possessio, detentatio j sus demás derivados significan sólo una retención y conservación de una cosa prescindiendo de su justicia, la mayor parte de las veces completamente injusta. ’ ’
Estamos de acuerdo con el concepto que merece a la En-ciclopedia Jurídica la palabra detentación. La posesión natural crea relaciones jurídicas que no surgen de la posesión estrictamente material. La tenencia natural de la cosa lleva consigo la posesión material, pero ésta puede existir indepen-dientemente de la natural. El acto de un intruso, por ejem-plo, que se apodera de una cosa es una posesión material que no crea relaciones jurídicas. La retención de una cosa que pertenece a otro, injustamente, sin derecho a tenerla, es lo que a nuestro juicio, constituye detentación dentro del signi-ficado de esta palabra tal y como ha sido usada en la Ley de Desahucio.
La posesión de la demandada no está desnuda de funda-mento. No puede decirse que se ha apoderado injustamente de lo que no le pertenene y que detente la posesión material de la finca, puesto que está allí como arrendataria o subarren-dataria de los causahabientes de la misma persona que, según se alega, se incautó de dicha finca en virtud de un contrato celebrado con el Pueblo de Puerto Rico. A nuestro juicio, *72si la demandada no detenta ni posee precariamente y la ac-ción ejercitada no se basa en relación contractual alguna, bay que concluir forzosamente que la prueba no sostiene las ale-gaciones de la demanda. No es el Pueblo de Puerto Rico, sino la demandada, la que nos dice que está poseyendo en vir-tud de un contrato, cuya prueba ba sido sometida a la con-sideración de la corte. La demandante ba querido pasar por encima de todas estas transacciones presentando una demanda en la cual ignora todos los actos por ella realizados, que po-siblemente ban dado lugar a que la demandada, confiando quizá en la legalidad de los mismos, baya celebrado el alegado contrato que la puso en posesión de la finca objeto del de-sahucio.
La cuestión planteada en el caso de Maceira v. Pietri et al., 30 D.P.R. 587, citado por la corte inferior, no puede com-pararse con las cuestiones que ban surgido en el curso de este litigio. En el caso citado esta corte sostuvo que un arren-dador no debe ser privado del derecho de obtener la posp-sión mediante el procedimiento de desahucio por el hecho de que el arrendatario alegue que existe un contrato de arren-damiento. Alegó y trató de probar el demandado en dicho caso que había celebrado un contrato verbal con el dueño, por conducto de su mandatario. No se probó que el mandatario tuviese autoridad para obligar a su principal, y esta corte, revocando la sentencia del tribunal inferior, decretó el desa-hucio solicitado. En el presente caso la prueba es documen-tal, auténtica en su totalidad y en su mayor parte compuesta de documentos oficiales, suscritos por el Comisionado del Interior en representación de la parte demandante. La natu-raleza de esta prueba y el aspecto jurídico de los puntos en controversia demuestran que no es la acción de desahucio el procedimiento adecuado para estudiar y resolver cuestiones de esta importancia.
En el caso de Veve v. Fajardo Sugar Growers’ Ass’n., 18 D.P.R. 282, esta corte se expresó así:
*73“El Tribunal Supremo de España, en sentencia de 2 de diciembre de T904 dejó consignada la doctrina, de que establecido el juicio de desahucio como procedimiento de reintegrar al dueño de una finca en el pleno ejercicio de sus derechos dominicales, cuando el arrenda-tario falta abierta y conocidamente a las obligaciones del contrato o cuando haya espirado su término, es preciso, según reiterada juris-prudencia del expresado Tribunal, para el éxito de la acción, que sean de tal naturaleza las relaciones existentes entre arrendador y arrendatario, que se compruebe claramente en el juicio la infracción de las obligaciones pactadas, ya con relación al pago del precio' o merced estipulada, ya respecto de cualquier otra obligación relativa a la manera de llevarse la finca arrendada, pues cuando las obliga-ciones respectivas son de tal naturaleza o tan especiales o tan com-plejas que no sea racionalmente posible apreciar con exactitud su finalidad y trascendencia, se convertiría el procedimiento sumario del juicio de desahucio en medio de obtener con cierta violencia la resci-sión de un contrato sin las garantías de defensa e información que ofrecen los juicios declarativos.
“En otra sentencia del 29 de mayo de 1908 declaró el mismo tribunal que la acción de desahucio sólo es procedente cuando entre el arrendatario y el arrendador o el dueño de la finca y quien la lleva en precario no existen más relaciones jurídicas que las derivadas de dicho carácter, y cuando acerca de ellas no existen dudas fundadas que requieran un examen y discusión propios solamente del juicio declarativo y correspondiente. Aceptarnos tal doctrina como buena. ’ ’
Es de notarse que la persona que aparece.contratando originalmente con el Pueblo de Puerto Rico, que es una parte realmente interesada, no ha sido incluida como demandada en este litigio. Es verdad que Giorgetti & Co., Ltd., ha podido solicitar el emplazamiento de la Sucesión Borda para proteger sus derechos, pero el hecho de que no haya querido hacerlo no quiere decir que el demandante pueda prescindir de una parte necesaria para resolver las cuestiones que han surgido en este litigio. La demandada deriva sus derechos de la Sucesión Borda y privarla de la posesión del inmueble mediante un fallo en su contra equivale a privar de esa posesión y de sus rentas a la sucesión mencionada. No cabe argüir que si se decreta el desahucio la finca cambiaría simplemente *74de posesión, sin afectar los derechos de la Sucesión Borda, en primer lugar porque, como ya liemos dicho, ésta perdería el beneficio de las rentas, y en segundo lugar porque Giorgetti & Co., Ltd., posee a nombre de la sucesión a quien respeta y acata como arrendadora, mientras que la posesión del Pueblo-de Puerto Rico, según se advierte de los autos, sería adversa a dicha sucesión. En resumen, un fallo favorable a la de-mandante privaría a la Sucesión Borda, sin haber sido oída, de la posesión de la finca y su disfrute, es decir, de todo la que aparece transmitídole por El Pueblo de Puerto Rico en el contrato celebrado en 1907, que se alega fue prorrogado con posterioridad. Estamos hablando en hipótesis. Nada más lejos de nuestro ánimo que entrar en los méritos de las cuestiones que han surgido de las alegaciones y la prueba. Cualquiera que sea el resultado definitivo de los puntos en controversia, fállese el asunto a favor o en contra de la parte demandante, o a favor o en contra de la parte demandada, la verdad es que la Sucesión Borda es una parte necesaria y que es en un juicio plenario donde deben quedar dilucidadas y resueltas las relaciones jurídicas que hayan podido deri-varse de las transacciones que han mediado en relación con la finca denominada Caño o Laguna de los Tiburones, entre el Pueblo de Puerto Rico y el señor Wenceslao Borda.

Debe revocarse la sentencia apelada.